DETAILED ACTION
Claim 1 is pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”
Specification
The disclosure is objected to because of the following informalities:
Claim 1 is objected to because it states 
each of the structural modules having manufactured components for use in power production when moored or fixed to a floor of at least one of in and proximal to at least one of an offshore marine environment, a river environment and a coastal marine environment,… 

The preposition “of” is missing, and the multiple use of “at least one of” renders the claim difficult to understand which “one of” refers to. It would be more clear to state for example, 
each of the structural modules having manufactured components for use in power production when moored or fixed to a floor /or proximal to at least one of an offshore marine environment, a river environment and a coastal marine environment,…

In addition, claim 1 contains no indentation. It would be further helpful for clarity to insert indentation at the positions “each of the structural modules …”, and “wherein the nuclear power plant unit is subdivided”.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over David Richardson, US 20160203883 A1 (hereinafter “Richardson”) in view of David Morgan, US 20110158370 A1 (hereinafter “Morgan”).		
Regarding claim 1, Richardson discloses a system, comprising: 
a nuclear power plant unit assembled in a shipyard from a plurality of structural modules (Richardson Abstract: “The invention design further includes cells that are modular for facilitating factory assembly and ultimate construction in a shipyard environment”; para. 33-34: a nuclear power plant is integrated into an offshore floating spar platform), 
each of the structural modules having manufactured components for use in power production when moored or fixed to a floor at least one of in and proximal to at least one of an offshore marine environment, a river environment and a coastal marine environment (para. 3: the power plant is moored into the submerged hull of a spar platform), 
wherein the nuclear power plant unit is subdivided into at least one arrangement of structural modules that includes an electrical interface for one of transmitting electrical power generated by the nuclear unit and powering a system of the unit (para. 34,37: a steam turbine generator module is included for electrical power).
However Richardson fails to explicitly disclose communications interface, user interface and network interface modules.
Morgan also teaches and offshore nuclear power plant, further comprising
a communications interface for communications internal or external to the unit (Morgan Figs. 5-6 para. 38 communications uplink 35), a user interface that is configured to permit a user to access a system of the unit (Fig. 8 para. 38: reactor control area 39), and a network interface for data communications to or from the unit (the central control system 34 may be controlled and monitored remotely which implicitly comprises a network interface for data communications to or from a reactor).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the interfaces taught by Morgan with the offshore plant of Richardson. According to Morgan para. 38, this is part of a control, monitoring, and automation system 34 to optimize the plant operations and enable remote monitoring, and therefore would have enhanced and improved the plant operations of Richardson. 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Chung also teaches a movable nuclear power generation unit with modules.

Conclusion
It is suggested to provide further details on the structure of the mooring platform to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646